 

Exhibit 10.1

 

SEMLER SCIENTIFIC, INC.

AT--WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,

INVENTION ASSIGNMENT,

AND ARBITRATION AGREEMENT

 

As a condition of my employment with Semler Scientific, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following provisions of this
Semler Scientific, Inc. At--Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (this “Agreement”):

 

1.At--Will Employment.

 

I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR NO
SPECIFIED TERM AND CONSTITUTES “AT--WILL” EMPLOYMENT. I ALSO UNDERSTAND THAT ANY
REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN WRITING
AND SIGNED BY THE PRESIDENT OR CEO OF THE COMPANY. ACCORDINGLY, I ACKNOWLEDGE
THAT MY EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT
GOOD CAUSE OR FOR ANY OR NO CAUSE, AT MY OPTION OR AT THE OPTION OF THE COMPANY,
WITH OR WITHOUT NOTICE. I FURTHER ACKNOWLEDGE THAT THE COMPANY MAY MODIFY JOB
TITLES, SALARIES, AND BENEFITS FROM TIME TO TIME AS IT DEEMS NECESSARY.

 

2.Confidential Information.

 

A.       Company Information. I agree that during and after my employment with
the Company, I will hold in the strictest confidence, and will not use (except
for the benefit of the Company during my employment) or disclose to any person,
firm, or corporation (without written authorization of the President, CEO, or
the Board of Directors of the Company) any Company Confidential Information. I
understand that my unauthorized use or disclosure of Company Confidential
Information during my employment may lead to disciplinary action, up to and
including immediate termination and legal action by the Company. I understand
that “Company Confidential Information” means any non--public information that
relates to the actual or anticipated business, research or development of the
Company, or to the Company’s technical data, trade secrets, or know--how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets therefor, customer
lists and customers (including, but not limited to, customers of the Company on
which I called or with which I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of mine or of others. I understand that nothing in this
Agreement is intended to limit employees’ rights to discuss the terms, wages,
and working conditions of their employment, as protected by applicable law.

 

B.       Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity. I further agree that I will not bring onto the premises
of the Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information, or trade secrets belonging to any such
employer, person, or entity unless consented to in writing by both the Company
and such employer, person, or entity.

 



 

 

 

C.       Third Party Information. I recognize that the Company may have received
and in the future may receive from third parties associated with the Company,
e.g., the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”), their confidential or proprietary
information (“Associated Third Party Confidential Information”). By way of
example, Associated Third Party Confidential Information may include the habits
or practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation, any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties. I further agree to comply with any
and all Company policies and guidelines that may be adopted from time to time
regarding Associated Third Parties and Associated Third Party Confidential
Information. I understand that my unauthorized use or disclosure of Associated
Third Party Confidential Information or violation of any Company policies during
my employment may lead to disciplinary action, up to and including immediate
termination and legal action by the Company.

 

3.Inventions.

 

A.       Inventions Retained and Licensed. I have attached hereto as Exhibit A,
a list describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets that were conceived in whole or in
part by me prior to my employment with the Company and to which I have any
right, title, or interest, which are subject to California Labor Code Section
2870 (attached hereto as Exhibit B), and which relate to the Company’s proposed
business, products, or research and development (“Prior Inventions”); or, if no
such list is attached, I represent and warrant that there are no such Prior
Inventions. Furthermore, I represent and warrant that if any Prior Inventions
are included on Exhibit A, they will not materially affect my ability to perform
all obligations under this Agreement. If, in the course of my employment with
the Company, I incorporate into or use in connection with any product, process,
service, technology, or other work by or on behalf of the Company any Prior
Invention, I hereby grant to the Company a non--exclusive, royalty--free, fully
paid--up, irrevocable, perpetual, transferable, worldwide license, with the
right to grant and authorize sublicenses, to make, have made, modify, use,
import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit such Prior
Invention without restriction, including, without limitation, as part of or in
connection with such product, process, service, technology, or other work, and
to practice any method related thereto.

 

B.       Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and agree to assign and hereby do irrevocably assign to
the Company, or its designee, all my right, title, and interest in and to any
and all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks, or trade secrets, whether
or not patentable or registrable under patent, copyright, or similar laws, which
I may solely or jointly conceive or develop or reduce to practice, or cause to
be conceived or developed or reduced to practice, during the period of time I am
in the employ of the Company (including during my off--duty hours), or with the
use of Company’s equipment, supplies, facilities, or Company Confidential
Information, except as provided in Section 3.F below (collectively referred to
as “Inventions”). I further acknowledge that all original works of authorship
that are made by me (solely or jointly with others) within the scope of and
during the period of my employment with the Company and that are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Inventions is within the Company’s sole discretion
and for the Company’s sole benefit, and that no royalty or other consideration
will be due to me as a result of the Company’s efforts to commercialize or
market any such Inventions.

 



-2- 

 

 

C.       Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights," “artist’s rights," “droit moral," or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, I hereby waive and agree not to enforce any and
all Moral Rights, including, without limitation, any right to identification of
authorship or limitation on subsequent modification that I may have in the
assigned Inventions.

 

D.       Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.

 

E.       Further Assurances. I agree to assist the Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any rights relating thereto in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
and all other instruments that the Company shall deem proper or necessary in
order to apply for, register, obtain, maintain, defend, and enforce such rights,
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title, and interest in and to such
Inventions and any rights relating thereto, and testifying in a suit or other
proceeding relating to such Inventions and any rights relating thereto. I
further agree that my obligations under this Section 3E shall continue after the
termination of this Agreement. If the Company is unable because of my mental or
physical incapacity or for any other reason to secure my signature with respect
to any Inventions, including, without limitation, to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering such Inventions, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead, to execute and file any papers and
oaths, and to do all other lawfully permitted acts with respect to such
Inventions with the same legal force and effect as if executed by me.

 

F.       Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention that qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870 and are not otherwise disclosed on Exhibit A.

 

4.Conflicting Employment.

 

A.       Current Obligations. I agree that during the term of my employment with
the Company, I will not engage in or undertake any other employment, occupation,
consulting relationship, or commitment that is directly related to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will I engage in any other activities that conflict with my
obligations to the Company.

 

B.       Prior Relationships. Without limiting Section 4.A, I represent that I
have no other agreements, relationships, or commitments to any other person or
entity that conflict with my obligations to the Company under this Agreement or
my ability to become employed and perform the services for which I am being
hired by the Company. I further agree that if I have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices, and documents), I have returned all property and confidential
information belonging to all prior employers. Moreover, I agree to fully
indemnify the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from my breach
of my obligations under any agreement to which I am a party or obligation to
which I am bound, as well as any reasonable attorneys’ fees and costs if the
plaintiff is the prevailing party in such an action, except as prohibited by
law.

 



-3- 

 

 

5.       Returning Company Documents. Upon separation from employment with the
Company or on demand by the Company during my employment, I will immediately
deliver to the Company, and will not keep in my possession, recreate, or deliver
to anyone else, any and all Company property, including, but not limited to,
Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by me pursuant to my employment with the Company,
obtained by me in connection with my employment with the Company, or otherwise
belonging to the Company, its successors, or assigns, including, without
limitation, those records maintained pursuant to Section 3.C. I also consent to
an exit interview to confirm my compliance with this Section 5.

 

6.       Termination Certification. Upon separation from employment with the
Company, I agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit C. I also agree to keep the Company
advised of my home and business address for a period of three (3) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.

 

7.       Notification of New Employer. In the event that I leave the employ of
the Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.

 

8.       Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, whether voluntary or involuntary, with or without cause, I shall
not either directly or indirectly solicit any of the Company’s employees to
leave their employment, or attempt to solicit employees of the Company, either
for myself or for any other person or entity. I agree that nothing in this
Section 8 shall affect my continuing obligations under this Agreement during and
after this twelve (12) month period, including, without limitation, my
obligations under Section 2A.

 

9.       Conflict of Interest Guidelines. I agree to diligently adhere to all
policies of the Company, including the Company’s insider’s trading policies and
the Company’s Conflict of Interest Guidelines. A copy of the Company’s current
Conflict of Interest Guidelines is attached as Exhibit D hereto, but I
understand that these Conflict of Interest Guidelines may be revised from time
to time during my employment.

 

10.       Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

 



-4- 

 

 

11.       Audit. I acknowledge that I have no reasonable expectation of privacy
in any computer, technology system, email, handheld device, telephone, or
documents that are used to conduct the business of the Company. As such, the
Company has the right to audit and search all such items and systems, without
further notice to me, to ensure that the Company is licensed to use the software
on the Company’s devices in compliance with the Company’s software licensing
policies, to ensure compliance with the Company’s policies, and for any other
business--related purposes in the Company’s sole discretion. I understand that I
am not permitted to add any unlicensed, unauthorized, or non--compliant
applications to the Company’s technology systems, including, without limitation,
open source or free software not authorized by the Company, and that I shall
refrain from copying unlicensed software onto the Company’s technology systems
or using non--licensed software or websites. I understand that it is my
responsibility to comply with the Company’s policies governing use of the
Company’s documents and the internet, email, telephone, and technology systems
to which I will have access in connection with my employment.

 

12.Arbitration and Equitable Relief.

 

A.       Arbitration. IN CONSIDERATION OF MY EMPLOYMENT WITH THE COMPANY, ITS
PROMISE TO ARBITRATE ALL EMPLOYMENT--RELATED DISPUTES, AND MY RECEIPT OF THE
COMPENSATION, PAY RAISES, AND OTHER BENEFITS PAID TO ME BY THE COMPANY, AT
PRESENT AND IN THE FUTURE, I AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER, OR BENEFIT PLAN OF THE COMPANY, IN THEIR CAPACITY AS SUCH OR
OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
OF, RELATING TO, OR RESULTING FROM MY EMPLOYMENT WITH THE COMPANY OR THE
TERMINATION OF MY EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS
AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES
SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH 1294.2,
INCLUDING SECTION 1281.8 (THE “ACT”), AND PURSUANT TO CALIFORNIA LAW. THE
FEDERAL ARBITRATION ACT SHALL CONTINUE TO APPLY WITH FULL FORCE AND EFFECT
NOTWITHSTANDING THE APPLICATION OF PROCEDURAL RULES SET FORTH IN THE ACT.
DISPUTES THAT I AGREE TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A
TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW,
INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE
SARBANES--OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION, AND WRONGFUL TERMINATION, AND ANY STATUTORY OR
COMMON LAW CLAIMS. I FURTHER UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH ME.

 

B.       Procedure. I AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”). I AGREE THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION,
MOTIONS TO DISMISS AND DEMURRERS, AND MOTIONS FOR CLASS CERTIFICATION, PRIOR TO
ANY ARBITRATION HEARING. I ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER
TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. I AGREE THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR
MAY BE ENTERED AS A FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION
THEREOF. I UNDERSTAND THAT THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR
HEARING FEES CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT I SHALL PAY ANY
FILING FEES ASSOCIATED WITH ANY ARBITRATION THAT I INITIATE, BUT ONLY SO MUCH OF
THE FILING FEES AS I WOULD HAVE INSTEAD PAID HAD I FILED A COMPLAINT IN A COURT
OF LAW. I AGREE THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION
IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICT
OF LAW. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. I AGREE THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING. I AGREE THAT ANY ARBITRATION UNDER THIS
AGREEMENT SHALL BE CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.

 



-5- 

 

 

C.       Remedy. EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND
THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE ACT AND THIS AGREEMENT,
NEITHER I NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING
CLAIMS THAT ARE SUBJECT TO ARBITRATION.

 

D.       Administrative Relief. I UNDERSTAND THAT THIS AGREEMENT DOES NOT
PROHIBIT ME FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE, OR
FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO ENFORCE
OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE WORKERS’ COMPENSATION
BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING COURT ACTION
REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.

 

E.       Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM
EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE
BY THE COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME
TO UNDERSTAND THE TERMS, CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.
FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.

 



-6- 

 

 

13.General Provisions.

 

A.       Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without giving effect to any
choice--of--law rules or principles that may result in the application of the
laws of any jurisdiction other than California. To the extent that any lawsuit
is permitted under this Agreement, I hereby expressly consent to the personal
and exclusive jurisdiction and venue of the state and federal courts located in
California for any lawsuit filed against me by the Company.

 

B.       Entire Agreement. This Agreement, together with the Exhibits herein and
any executed written offer letter between me and the Company, to the extent such
materials are not in conflict with this Agreement, sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and supersedes all prior discussions or representations between
us, including, but not limited to, any representations made during my
interview(s) or relocation negotiations, whether written or oral. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the
President or CEO of the Company and me. Any subsequent change or changes in my
duties, salary, or compensation will not affect the validity or scope of this
Agreement.

 

C.       Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

D.       Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third--party beneficiaries to this Agreement, except as expressly
stated. Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, sale of assets or stock, or otherwise.

 

E.       Waiver. Waiver by the Company of a breach of any provision of this
Agreement will not operate as a waiver of any other or subsequent breach.

 

F.       Survivorship. The rights and obligations of the parties to this
Agreement will survive termination of my employment with the Company.

 

G.       Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.

 

Date: 3/14/2017   /s/ Andrew B Weinstein       Signature       Andrew B
Weinstein       Name of Employee (typed or printed) /s/ Doug Murphy-Chutorian  
  Signature     Jane Funk     Name (typed or printed)    

 



-7- 

 

 

Exhibit A

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title   Date   Identifying Number or Brief Description N/A         x No
inventions or improvements     Additional Sheets Attached                

 

 



Signature of Employee: /s/ Andrew B Weinstein   Print Name of Employee: Andrew B
Weinstein   Date: 3/14/2017  



 



 

 



 

Exhibit B

 

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME--EXEMPTION FROM AGREEMENT

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1)       Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

 

(2)       Result from any work performed by the employee for the employer.

 

(b)       To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

 

 

 

 

Exhibit C

 

Semler Scientific, Inc.

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, any other documents or property, or reproductions of any and all
aforementioned items belonging to Semler Scientific, Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
At--Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement signed by me, including the reporting of any inventions
and original works of authorship (as defined therein) conceived or made by me
(solely or jointly with others), as covered by that agreement.

 

I further agree that, in compliance with the At--Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all Company Confidential Information and Associated Third Party
Confidential Information, including trade secrets, confidential knowledge, data,
or other proprietary information relating to products, processes, know--how,
designs, formulas, developmental or experimental work, computer programs,
databases, other original works of authorship, customer lists, business plans,
financial information, or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants, or licensees.

 

I also agree that for twelve (12) months from this date, I will not either
directly or indirectly solicit any of the Company’s employees to leave their
employment, or to enter into an employment, consulting, contractor, or other
relationship with any other person, firm, business entity, or organization
(including with myself). I agree that nothing in this paragraph shall affect my
continuing obligations under the At--Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement during and after this twelve
(12) month period, including, without limitation, my obligations under Section
2A thereof.

 

After leaving the Company’s employment, I will be employed by __________________
in the position of:__________________.

 

 

 

 

 

        Signature of employee                 Print name                 Date  
      Address for Notifications:    

 

 

 

 

 

Exhibit D

 

Semler Scientific, Inc.

 

CONFLICT OF INTEREST GUIDELINES

 

It is the policy of Semler Scientific, Inc. to conduct its affairs in strict
compliance with the letter and spirit of the law and to adhere to the highest
principles of business ethics. Accordingly, all officers, employees, and
independent contractors must avoid activities that are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations that must be
avoided:

 

1.       Revealing confidential information to outsiders or misusing
confidential information. Unauthorized divulging of information is a violation
of this policy whether or not for personal gain and whether or not harm to the
Company is intended. (The At--Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement elaborates on this principle and
is a binding agreement.)

 

2.       Accepting or offering substantial gifts, excessive entertainment,
favors, or payments that may be deemed to constitute undue influence or
otherwise be improper or embarrassing to the Company.

 

3.       Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

 

4.       Initiating or approving personnel actions affecting reward or
punishment of employees or applicants where there is a family relationship or is
or appears to be a personal or social involvement.

 

5.       Initiating or approving any form of personal or social harassment of
employees.

 

6.       Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

 

7.       Borrowing from or lending to employees, customers, or suppliers.

 

8.       Acquiring real estate of interest to the Company.

 

9.       Improperly using or disclosing to the Company any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity with whom obligations of confidentiality exist.

 

10.       Unlawfully discussing prices, costs, customers, sales, or markets with
competing companies or their employees.

 

11.       Making any unlawful agreement with distributors with respect to
prices.

 

12.       Improperly using or authorizing the use of any inventions that are the
subject of patent claims of any other person or entity.

 

13.       Engaging in any conduct that is not in the best interest of the
Company.

 

Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.

 



 

